AMENDMENT TO INVESTOR SERVICES AGREEMENT The Investor Services Agreement dated June 1, 2009 between Allianz Life Insurance Company of North America and Pacific Investment Management Company is hereby amended by deleting the existing Schedule A, and inserting in lieu thereof the following: SCHEDULE A (revised effective May 1, 2011) PortfolioRate 1.PIMCO VIT All Asset Portfolio25 bps 2.PIMCO VIT CommodityRealReturn® Strategy Portfolio30 bps 3.PIMCO VIT Emerging Markets Bond Portfolio30 bps 4.PIMCO VIT Global Advantage Strategy Bond Portfolio30 bps 5.PIMCO VIT Global Bond Portfolio (Unhedged) 30 bps 6.PIMCO VIT Global Multi-Asset Portfolio 35 bps 7.PIMCO VIT High Yield Portfolio30 bps 8.PIMCO VIT Real Return Portfolio20 bps 9.PIMCO VIT Total Return Portfolio 20 bps 10. PIMCO VIT Unconstrained Bond Portfolio30 bps IN WITNESS WHEREOF, the parties have caused their duly authorized officers to execute this amendment to the investor services agreement, as of May 1, 2011 Allianz Life Insurance Company of North America By:/s/ Mike Scriver Name:Mike Scriver Title:Vice President, Hedge Design & Management Pacific Investment Management Company LLC By:/s/ Douglas Ongaro Name:Douglas J. Ongaro Title:Senior Vice President
